 



Exhibit 10.11

 

Freddie Mac Loan No. 708556663

Century Palms at World Gateway

 

BORROWER’S UNDERWRITING CERTIFICATE

 

THIS BORROWER’S UNDERWRITING CERTIFICATE (“Certificate”) is made as of this 20th
day of August, 2015 by BR CARROLL WORLD GATEWAY, LLC, a Delaware limited
liability company (“Borrower”), for the benefit of JONES LANG LASALLE
OPERATIONS, L.L.C., an Illinois limited liability company (“Lender”).

 

Recitals:

 

A.            This Certificate is being executed in connection with Lender's
making a mortgage loan to Borrower in the original principal amount of
$24,999,000.00 (the “Loan”). The proceeds of the Loan will be used for the
financing of a multifamily project known as Century Palms at World Gateway, and
located in Orlando (Orange County), Florida (the “Property”).

 

B.            The Loan is evidenced by an Amended and Restated Multifamily Note
(the “Note”), dated of even date herewith, made by Borrower, and is secured by,
among other things, a Multifamily Loan and Security Agreement (the “Loan
Agreement”), and an Amended and Restated Multifamily Mortgage, Assignment of
Rents and Security Agreement (the “Security Instrument”), dated of even date
herewith, granting a lien on the Property (the Note, Loan Agreement, Security
Instrument, and other documents executed in connection with the Loan, including
this Certificate, are collectively referred to as the “Loan Documents”).

 

C.            Lender requires as a condition to the making of the Loan that
Borrower make the following specific representations, warranties and agreements
in addition to all other representations, warranties and agreements set forth in
the other Loan Documents.

 

D.            Lender intends to sell, transfer and deliver the Note and assign
the Security Instrument to the Federal Home Loan Mortgage Corporation (“Freddie
Mac”). (Lender, its successors, transferees and assigns as holder of the Note,
including Freddie Mac, are referred to as “Lender”).

 

Agreement:

 

NOW, THEREFORE, in consideration of the above and to induce Lender to make the
Loan, Borrower represents, warrants and agrees as follows:

 

1.            Authority.

 

(a)            No authorization, consent, approval, or other action by, or
filing with, any state or federal court or governmental authority is required in
connection with the execution and delivery by Borrower of the Loan Documents,
other than any filings, notices or recordings which may be required for the
perfection of any liens, pledges or security interests granted pursuant to the
Loan Documents. Borrower has obtained all material permits, licenses or other
authorizations or approvals necessary under the laws of the state and local
jurisdiction where the Property is located and the United States of America for
the operation of multifamily residential housing on the Property.

 

(b)            The execution and delivery of the Loan Documents (i) will not
cause Borrower to be in violation of, or constitute a material default under,
the provisions of any agreement to which the Borrower is a party or by which
Borrower is bound and (ii) will not conflict with, or result in a breach of, any
court judgment, decree or order of any governmental body to which Borrower is
subject. In the event Borrower is a partnership, Borrower represents, warrants
and agrees that the representations in subparagraphs (i) and (ii) are also true
and correct with respect to any general partner of Borrower.

 



Borrower’s Underwriting CertificatePage 1 

 

 

2.            Occupancy Permits. All required permits or certificates, such as
certificates of occupancy or equivalent, have been obtained and are current and
in full force and effect.

 

xConstruction was completed for the use and operation of the Property prior to
three (3) years from the date hereof.

 

¨Construction was completed for the use and operation of the Property within
three (3) years or less from the date hereof and therefore copies of all
applicable certificates of occupancy for the use and operation of the Property
have been submitted to Lender.

 

3.            No Subordinate Financing. No part of the Property or any personal
property subject to the Security Instrument is subject to a second mortgage,
deed of trust, or other type of subordinate lien. Borrower has not filed, nor
has there been filed on Borrower's behalf, any financing statement not shown on
the UCC financing statement searches furnished to Lender in connection with the
Loan.

 

4.            Certifications as to Loan.

 

(a)            There are no defenses, offsets or counterclaims to the Note, the
Loan Agreement, the Security Instrument or the other Loan Documents. All
provisions of the Note, the Loan Agreement, the Security Instrument and the
other Loan Documents are in full force and effect and have not been modified,
amended or in any way waived or changed. There are no defaults under the
provisions of the Note, the Loan Agreement, the Security Instrument or the other
Loan Documents.

 

(b)            To Borrower’s knowledge, there are no issues relating to (i) the
structure of the Loan, (ii) Borrower’s organization or structure, (iii)
Borrower’s title in and to the Property, or (iv) the laws of the jurisdiction(s)
in which the Property is located and/or in which Borrower is organized which
would materially limit the enforceability of the Loan Documents or, in the event
of a foreclosure, materially impair the title acquired by any purchaser of the
Property at foreclosure.

 

5.            Representations, Warranties and Agreements Survive. The
representations, warranties and agreements herein made by Borrower to Lender are
an inducement to Lender for Lender to make the Loan to Borrower. These
representations, warranties and agreements shall survive the making of the Loan
by Lender to Borrower and shall remain in effect until the Loan has been repaid
in full and the Security Instrument has been released.

 

6.            Enforcement of Certificate. This Certificate is executed by
Borrower for the benefit of Lender. Borrower understands and agrees that, in
connection with the anticipated sale of the Loan to Freddie Mac, this
Certificate may be assigned to Freddie Mac.

 

7.            Indemnification. Borrower agrees to indemnify, defend and hold
Lender harmless from and against any and all actions, suits, claims, demands,
liabilities, losses, damages, obligations and costs or, expenses, including
litigation costs and reasonable attorneys fees, arising from or in any way
connected with the representations, warranties and agreements set forth herein.

 



Borrower’s Underwriting CertificatePage 2 

 

 

8.            Successors and Assigns Bound. This Certificate shall inure to the
benefit of and may be enforced by the Lender and its successors, transferees and
assigns.

 

9.            Amendment and Waiver. No amendment to this Certificate will be
valid unless it is made in writing and executed by Borrower.

 

10.          Severability. The invalidity, illegality, or unenforceability of
any provision of this Certificate pursuant to judicial decree shall not affect
the validity or enforceability of any other provision of this Certificate, all
of which shall remain in full force and effect.

 

11.          Purchase Price. Borrower represents and warrants to Lender that the
aggregate of the gross cash purchase price for the Property (without
consideration of any closing costs paid by Borrower) to be reflected on the
settlement statement to be approved by Lender, is not less than $37,000,000.00.

 

IN WITNESS WHEREOF, Borrower has executed this Certificate as of the date and
year first written above.

 

Borrower’s Underwriting CertificatePage 3 

 

 

  BR CARROLL WORLD GATEWAY, LLC, a Delaware limited liability company        
By: /s/ Jordan Ruddy     Jordan Ruddy     Chief Executive Officer

 

Borrower’s Underwriting CertificatePage 4 

